Cochrane, J.:
In the year 1902 the relator was the owner of over 32,000 acres of land of which over 18,000 acres were in the town of Colton and , 14,000; acres in the adjoining town of Piercefield, both,of said towns being in the county of St. Lawrence. This land constituted a solid and contiguous tract nearly rectangular in shape and that portion thereof which is within the town of Colton is about six miles' in one direction and four and one-half miles in the other direction. Ponds, lakes, streams, mountains and valleys intersperse the entire tract. The relator’s residence was on that portion of the land situated in the town of Piercefield at a place called Horseshoe on the western shore of Horseshoe Lake. From this latter place the relator had constructed three narrow-gauge railroads extending to various points of his large domain. ' At this place also he had,buildings of various kinds including a house for his employees, a blacksmith shop where a-blacksmith and helper were constantly engaged, a plant for generating electricity, a stable where horses and cows were kept, an engine house for the locomotives used by him on his narrow-gauge roads,- storehouses and buildings used in the manufacture of maple sugar, and boathouses. At the eastern end of Horseshoe lake in Piercefield. was an extensive plant for reducing maple sap to syrup and in close proximity thereto was a maple wood where about 15,000 trees were tapped annually. On another lake in Piercefield known as Big Trout lake was a hunting camp where a man lived constantly. • About'five miles from the relator’s residence, and connected therewith by' a good tiirnpike road, was Camp Marian situated on a lake of the same name in about the center of the Colton tract. Here was a house occupied by the employees of the relator; a stable and barn like other farm buildings in the town; about: fifteen small buildings used by the. relator, his family and guests in summer; a large office or administration building; a large . two-story structure used for dances and other social functions, and a boathouse. At different places on the tract in Colton were two other large structures provided with apparatus for evaporating maple sap, a process in the manufacture of sugar; and aboiit each structure was a maple wood, each covering an area of about one and 'a half miles; and each containing ■about 15,000 trees; which-were cultivated in such a way as to yield the maximum- of productive*3ness. Lumber operations had also been engaged in by the relator, and plants and buildings for such purpose- and dwelling houses for the men engaged therein had been constructed at various places. The entire tract is located in what is known as the Adirondack wil- ■ derness, and is wild and uncultivated, except a very small portion thereof, not exceeding twenty-live acres, and the land, as a whole, is not lit for agricultural purposes, as generally understood.
The respondents, assessors of the town of Colton, in 1902 assessed that part of said land, consisting of over 18,000 acres, situated in said town of Colton as non-resident lands, and-it is such action on their part which constitutes the" grievance of the relator, he claiming that all of the 32,000 acres should be assessed in the town of Piercefield, where he resides. This contention of the relator involves a-construction of sections 9 and 10 of the Tax Law as amended in 1902.* It is unnecessary to review at length the history of the legislation affecting this subject. Such history was tersely and aptly summarized by Hr. Justice Follett in Casterton v. Town of Vienna (17 App. Div. 98) as follows: “ Permitting lands situated in one town to be assessed in another town is and always has been an exception to the general statutes regulating the assessment of realty.” The general scheme of taxation as expressed in sections 9 and 10 of the Tax Law, as amended, is that real property shall be assessed in the tax district in which it is situated. But section 10 contains an exception to this rule as follows, viz.: “ If a farm or lot is divided by a line between two or more tax districts and the owner resides thereon it shall be assessed to him in the district in which he resides.” The reason for this exception is obvious: A “ farm or lot ” in the ordinary sense of the term is not susceptible of easy division, and it would be unnatural and frequently difficult or embarrassing to make such division. As a matter of convenience both for the taxpayer and the municipality, it is desirable that a farm or lot be taxed as one body, and ordinarily no substantial injustice can result from such a method. The relator claims that he is within this exception, and that his tract of over 32,000 -acres of land is a “farm or lot” within the meaning of the statute under consideration: A mere statement of the facts as above set forth *4refutes such-, contention-" It is- true that certain industries- are to a certain extent, conducted by- the relator on the land in- question. But in no- sense can such land- properly be characterized as farm land. The reasons for the exception-in the statute which permits'a farm or lot divided by a- line between tax. districts to be assessed in • the- district where the owner resides do not exist in this case.. Mo one will be much inconvenienced; by assessing each portion within the town where it is located. The appropriate division and- adjustment of assessment can be made with very little difficulty, and it would- be most unjust to tlie town of Colton to be-deprived of the taxes- which would'naturally flow from this large tract of laud within its borders: Tlie terms “farm” and “lot” as used in' section 1-0 of the Tax Eaw are to be understood in their ordinary and popular sense, and are not to be construed as including a large-area of the character and extent- here presented. That part- of the relator’s land- whielitis within, the town of Colton was properly assessed' by the- assessors of that town.
The. judgment should be affirmed, with costs.
Judgment unanimously affirmed; witli costs; Kellogg, J., not sitting.

 See Laws of 1896, chap. 908, §§ 9,. 10, as respectively amd. by Laws of 1902, chaps. 171, 200.— [Rep.’